Citation Nr: 1448423	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claims on appeal.  

The Veteran testified before the undersigned Veteran's law judge (VLJ) at a May 2014 Travel Board hearing.  A transcript has been added to the electronic claims file.  


FINDINGS OF FACT

1. The Veteran stated at his May 2014 hearing that he was withdrawing his claim for service connection for PTSD.  This statement was then transcribed as part of the hearing transcript and added to the record.  

2. The Veteran stopped working in February 2011; his Parkinson's disease and its associated conditions rendered him unemployable since then.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for PTSD

At the Veteran's May 2014 hearing, he indicated his desire to withdraw his claim for service connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, he has withdrawn the issue of service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

II. TDIU

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

In determining whether a Veteran satisfies these threshold minimum rating requirements of this VA regulation for consideration of a TDIU, VA may consider disabilities resulting from single accident or common etiology or affecting both upper or lower extremities, etc., as one collective disability rather than as several individual disabilities. Id. Also, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), he could still establish his entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b), if indeed unemployable on account of service-connected disability or disabilities.

As of August 25, 2010, the Veteran has been in receipt of a combined 90 percent rating based on service-connected Parkinson's disease residuals to include major neurocognitive disorder, postural instability, tremor and muscle rigidity of the upper extremities, loss of sense of smell, constipation, speech changes, difficulty swallowing and chewing, and loss of automatic movements of the left and right sides. This combined rating was increased to 100 percent as of November 6, 2013 and later decreased to 90 percent as of May 5, 2014. Thus, the Veteran's meets the schedular criteria for TDIU during the pendency of the appeal. 

The Veteran alleges that his Parkinson's disease and associated conditions have rendered him unemployable.  He testified that the effects of the disease, including hand tremors and memory loss, eventually caused him to choose not to attempt to recertify for his position as a chemical operator.  He stated he then retired in February 2011.  

A VA Form 21-4192 Request for Employment Information indicates that the Veteran was involuntarily laid off from his job as a chemical operator in February 2011.  He had worked in this capacity since October 1974.  

In support of his claim, the Veteran has submitted statements from two physicians.  The first, dated May 2014 from a Dr. S.K., simply states, "[The Veteran] is unemployable due to Parkinson['s]/Dementia complex."  The second record is dated July 2014 and is authored by a Dr. M.B.  It summarizes the Veteran's recent treatment for Parkinson's disease and cognitive dysfunction, including his multiple medications.  It states that the disease is progressive and will require changing medications and doses.  It concludes with the following statement: 

In view of this patient's diagnosis of Parkinson's disease, cognitive dysfunction, and requirement of medications which cause some drowsiness during the day, I feel that he is no longer able to work at this time.

There is no current medical evidence to the contrary (i.e., evidence specifically indicating the Veteran's service-connected disabilities do not render him unemployable).  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Certainly then, absent this type of contrary evidence, and considering the positive opinions from his private physicians, the evidence is at least in equipoise as to whether he is unemployable due to his service-connected Parkinson's disease and associated major neurocognitive disorder.  Accordingly, he must be afforded the benefit of the doubt and his claim for a TDIU is granted as of the date of his unemployability in February 2011.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As the decision above represents a complete grant of the benefit sought on appeal with regard to the TDIU issue, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2013).




ORDER

This claim of entitlement to service connection for PTSD is dismissed.

Entitlement to a TDIU is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


